DETAILED ACTION

Status of Claims
Claims 1-9, 12-32 are pending.
Claims 1-9, 12-32 have been rejected.
Claims 10-11 have been cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
Applicant states in the Response filed 11/04/2020 that a terminal disclaimer has been filed in order to overcome the nonstatutory double patenting rejections based on U.S. Patent No. 10,106,706.
 	However, no terminal disclaimers with respect to U.S. Patent No. 10,106,706 have been received by the Office. 
U.S. Patent No. 10,106,706 in the previous Office Action mailed 07/10/2020 have been maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 12-32 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	claims 1-34 of U.S. Patent No. 10,106,706 (EVESON ET AL),
	in view of BHARTI ET AL (US 2004/0043221) or DUPONT SURYLN EXTRUSION GUIDE.
 	U.S. Patent No. 10,106,706 claims coextruded biaxially oriented composite films comprising a polyethylene terephthalate (PET) substrate layers with strippable ethylene-methacrylic acid (EMAA) copolymers layers on one or both surfaces, with the surface(s) of the PET substrate has a surface roughness of 10 nm or less after removal of the strippable EMAA layer(s), and devices incorporating said PET substrate layer, and methods of protecting a PET substrate layer with strippable EMAA layer(s).  The EMAA copolymers can be ionomers or non-ionomers. The films are capable of exhibiting the recited surface features: NGS and/or Δ-NGS as recited in claims 27-28; NDT and/or Δ-NDT as recited in present application claims 29-30; and/or PP and/or Δ-NPP as recited in present application claims 31-32.  Features not explicitly claimed are well-known or obvious modifications in view of the prior art.
 	BHARTI ET AL ‘221 discloses typical melt flow index values (e.g., about 1.3-6.5 g/10 min, etc.) for commercially available ethylene-co-methacrylic acid SURLYN brand ionomer resins. (paragraphs 0071-0075, 0078, etc.)
 	DUPONT SURYLN EXTRUSION GUIDE discloses typical melt flow index values (e.g., 0.3-10 g/10 min, or more, depending on moisture content) for commercially available ethylene-co-methacrylic acid SURLYN brand ionomer resins. (Figure 3, etc.)
 	Regarding claims 1-9, 12-21, 27-32, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use commercially available EMAA copolymers such as ionomeric SURLYN resins with melt flow index values less than 50 g/10 mins (as evidenced by BHARTI ET AL ‘221 and DUPONT SURYLN EXTRUSION GUIDE) to form the EMAA copolymer strippable sacrificial layers in the coextruded biaxially oriented composite films claimed in U.S. Patent No. 10,106,706 in order to simplify and/or facilitate coextrusion and/or manufacturing operations.
 	Regarding claims 22-26, one of ordinary skill in the art would have utilized commercially available non-ionomeric EMAA copolymers with melt flow index values comparable to commercially available ionomeric SURLYN resins as the alternative non-ionomeric EMAA copolymers in the coextruded biaxially oriented composite films claimed in U.S. Patent No. 10,106,706 in order to facilitate coextrusion of the composition films (e.g., by having compatible melt flow index values for the EMAA copolymer layers and the PET layers; etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 1-9, 13-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
 	UEKI ET AL (US 4,617,207),
	in view of BHARTI ET AL (US 2004/0043221),
	and in view of DUPONT SURYLN EXTRUSION GUIDE.
	and in view of WO 2009/105427 (HAAG-WO ‘427),
	and in view of OUDERKIRK ET AL (US 5,783,120).
 	UEKI ET AL ‘207 discloses coextruded multilayer films comprising: a core layer of a first thermoplastic resin; and outer layer(s) of a second thermoplastic resin on both surfaces of the first layer; wherein the outer layers are removable from the core layer to provide a film made from the first thermoplastic resin which can be used for various electronic and/or optical applications (e.g., in liquid crystal displays, polarizers, etc.). For films used in optical and/or electronic applications (e.g., LCD cover films, etc.), the core layer is preferably formed from resins such as polyethylene terephthalate (PET), wherein the core layer has a typical thickness of 30-200 microns.  The second thermoplastic resin forming the removable outer layers is selected to be non-adhesive (i.e., readily peelable) from the core layer after coextrusion -- e.g., in the case 
	BHARTI ET AL ‘221 discloses that it is well known in the art that extruded ionomer ethylene methacrylic acid (EMAA) copolymer (e.g., SURLYN brand, etc.) resin layers can be formed on PET film layers, then subsequently readily and cleanly stripped from said PET film layers.  The reference further discloses typical melt flow index values (e.g., about 1.3-6.5 g/10 min, etc.) for commercially available ethylene-co-methacrylic acid SURLYN brand ionomer resins. (paragraphs 0041-0046, 0071-0075, 0078, etc.)
 	DUPONT SURYLN EXTRUSION GUIDE provides evidence that commercially available ethylene-co-methacrylic acid SURLYN brand ionomer resins have typical melt flow index values of 0.3-10 g/10 min, or more (depending on moisture content). (Figure 3, etc.)
 	HAAG-WO ‘427 discloses that it is well known in the art to biaxially orient multilayer films comprising an optical compensation film (e.g., polyester, etc.) and strippable ionomeric (e.g., lithium-based, sodium-based, zinc-based, etc.) EMAA copolymer layers on both surfaces of said film in order to produce optical compensation films with the specific optical properties (e.g., in-plane retardation values in the x-axis and y-axis; out-of-plane retardation values; slow axis; etc.) for specific optical and/or electronic applications (e.g., for LCDs, etc.), wherein additional layers and/or materials can be applied to the optical compensation film in order to 
 	OUDERKIRK ET AL ‘120 disclose that it is well known in the art to biaxially orient polymeric films (e.g., comprising polyesters derived from terephthalic acid and ethylene glycol, etc.) in order to obtain optical films with specific reflective and transmissive properties.  The reference further discloses that coextrudable skin layers are useful for protecting such optical films: (i) by reducing shear experienced by optical layers during (co)extrusion (because excessive shear can undesirable surface voiding and/or roughness in optical layers); and/or by reducing the tendency of the optical film and/or optical layers to split during orientation. (line 22-30, col. 3; line 46-55, col. 4; line 10-58, col. 13;  line 36, col. 15 to line 9, col. 16; line 40-43, col. 17; claim 15; etc.)
 	Regarding claims 1-6, 13, 16-17, 20-21, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use commercially available EMAA copolymers such as ionomeric SURLYN resins having typical melt index values of 10 g/10 min or less (as evidenced by BHARTI ET AL ‘221 and DUPONT SURYLN EXTRUSION GUIDE) which can be readily and cleanly stripped from PET layers as suggested by BHARTI ET AL ‘221 to form the removable outer layers in the coextruded multilayer films of UEKI ET AL ‘207 when the core layer is PET in order to produce PET films which are protected by the removable second outer layers prior to usage or additional processing of the core PET film layer.
 	Further in view of claim 1, one of ordinary skill in the art would have biaxially oriented the coextruded multilayer films of UEKI ET AL ‘207 as suggested by HAAG-WO ‘427 prior to removal of the outer layers in order to produce core layers with the specific optical properties (e.g., retardation values in various directions to produce optical compensation films, polarization  OUDERKIRK ET AL ‘120.
	Regarding claim 7, one of ordinary skill in the art would have selected the type of EMAA ionomer used to form the removable outer layers of UEKI ET AL ‘207 in order to provide adequate adhesion during manufacturing and/or shipping, but allow for easy removal of the outer layer prior to usage of the core layer.
Regarding claim 8, it would have been obvious to minimize the haze of the core layers of UEKI ET AL ‘207 by established methods (e.g., filtration; use of clarity-improving additives; omission of transparency-reducing additives and/or components; optimization of film orientation conditions; etc.) in order to reduce haze and/or maximize light transmission for optical applications.
Regarding claim 9, one of ordinary skill in the art would have applied known techniques for minimizing heat shrinkage of polyester films (e.g., appropriate selection of orientation, heat-setting, and/or relaxation conditions, etc.) to the coextruded multilayer films of UEKI ET AL ‘207 in order to allow for biaxial orientation (e.g., to develop specific optical properties, better mechanical and/or barrier properties, etc.) while still minimizing the heat shrinkage of the core 
Regarding claims 14-15, 18, one of ordinary skill in the art would have protected the core layer of the coextruded multilayer films of UEKI ET AL ‘207 using the removable outer layers in order to provide undamaged surfaces for additional conventional processing such as the application of known performance-enhancing functional layers or coatings (e.g., conductive coatings, barrier coatings, etc.) for optical films as suggested by HAAG-WO ‘427.
	Regarding claim 19, it would have been obvious to incorporate oriented core layers produced from the coextruded multilayer films of UEKI ET AL ‘207 in known electronic display devices.

Claims 14-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
 	UEKI ET AL (US 4,617,207), in view of BHARTI ET AL (US 2004/0043221), and in view of DUPONT SURYLN EXTRUSION GUIDE. and in view of WO 2009/105427 (HAAG-WO ‘427),
	 	as applied to claim 1 above, 
 	and further in view of BENSON, JR (US 5,831,375),
	and further in view of JONZA ET AL (US 5,882,774).
 	BENSON, JR discloses that it is well known in the art to utilize biaxially oriented multilayer polyester-based optical films in accordance with JONZA ET AL (Application No. 08/402,041; US 5,882,774) in electroluminescent (EL) devices (e.g., displays), wherein the optical film is typically coated with a conductive layer prior to assembly into an EL device. 
	Regarding claims 14-19, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the PET core layer of the coextruded multilayer films of UEKI ET AL ‘207 to produce known display devices, such as EL display devices in accordance with BENSON, JR (incorporating JONZA ET AL) wherein the protective removable outer layers are removed from the UEKI ET AL ‘207 coextruded multilayer films prior to application of functional layers (e.g., conductive layers, etc.) and/or prior to assembly into devices in order to provide a clean, undamaged, defect-free PET film surface for the functional layers and/or for assembly.

The Examiner notes that if the present claims are amended to specify specific surface roughness values (e.g., as recited in claim 12) and/or specific surface features (e.g., as recited in claims 27-32) for the polyester substrate layer upon or after the removal of the strippable sacrificial layer, in combination with arguments that said specific surface roughness values  (e.g., as recited in claim 12) cannot be readily attained by one of ordinary skill in the art and/or is an unexpected result, such amendments may raise issues under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, with respect to the scope of enablement, in view of: (i) statements and showings in the disclosure as originally filed; and (ii) Applicant’s arguments during the prosecution of parent Application 14/005,738 regarding the criticality of the recited strippable sacrificial layer for obtaining specific surface roughness values and/or surface features on the surface of the polyester substrate layer.

Response to Arguments
Applicant's arguments and the VON MORGEN Declaration filed 11/04/2020 have been considered but moot in view of the new ground of rejection necessitated by the Claim Amendments filed 11/04/2020.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	BHARTI ET AL (US 2004/0040652) discloses readily separable ionomer/PET laminates.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 16, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787